Case 6:19-cv-01178-WWB-GJK Document 12 Filed 08/22/19 Page 1 of 2 PagelD 42

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA 5p),
ORLANDO DIVISION AUG 22 PM 3: 04
RICARDO SAINVIL, Case No. 6:19-¢v-01178) 2 7...
"-ANDG, FLORIDA

Plaintiff,
v.

E & R CLEANING SERVICE, INC.,
A Florida Corporation,
ANTHONY SABIA, individually,

Defendants.
j

DEFENDANTS’ MOTION TO DISMISS COMPLAINT
Defendants, E & R CLEANING SERVICE, INC., A Florida Corporation, and
ANTHONY SABIA, individually, hereby file their Motion to Dismiss Complaint, and as
grounds therefor state:
1. On June 26, 2019, Plaintiff filed its Complaint against the above named Defendants.
2. On July 11, 2019, Defendants were served with Summons and Complaint in this
matter.
3. Defendants have paid all of the wages that were owed to Plaintiff, via check number
13950, in the amount of $1,100.00, which extinguished Plaintiff's claim. Both parties
agreed that it was payment in full for all work completed by Plaintiff, RICARDO
SAINVIL.
4. Defendants have evidence from the clocking in and out of Plaintiff on the premise
alarm system that he worked no overtime hours during his employment with

Defendants.
Case 6:19-cv-01178-WWB-GJK Document 12 Filed 08/22/19 Page 2 of 2 PagelD 43

5. Defendants also have time records from the crew that preceded Plaintiff and the crew
that followed him, and neither of those individuals worked any overtime hours for
that job, only Plaintiff, allegedly.

6. Factually, the job complained of is a 2-hour, per day job. So, mathematically, no
overtime hours could have been accrued.

WHEREFORE, Defendants, E & R CLEANING SERVICE, INC., A Florida
Corporation, and ANTHONY SABIA, individually, respectfully request that this Honorable
Court enter an Order dismissing the Complaint filed by the Plaintiff, and for such relief as this
Court deems just and proper.

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to

Joseph C. Wood, Esq., Arcadier, Biggie & Wood, PLLC, Attorneys for Plaintiff, at:

office@AB Wlegal.com, Wood@ABWlegal.com, this 2) 4 iy of

Qu vst , 2019.
Ath bres

Anthony(Sabfe a, President
Pro Se

5654 Aspen Ridge Circle
Delray Beach, FL 33484
